

116 HCON 56 IH: Expressing the sense of the Congress that a commemorative postage stamp should be issued honoring Martha Matilda Harper, and that the Citizens’ Stamp Advisory Committee should recommend to the Postmaster General that such a stamp be issued.
U.S. House of Representatives
2019-07-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS1st SessionH. CON. RES. 56IN THE HOUSE OF REPRESENTATIVESJuly 25, 2019Mr. Morelle submitted the following concurrent resolution; which was referred to the Committee on Oversight and ReformCONCURRENT RESOLUTIONExpressing the sense of the Congress that a commemorative postage stamp should be issued honoring
			 Martha Matilda Harper, and that the Citizens’ Stamp Advisory Committee
			 should recommend to the Postmaster General that such a stamp be issued.
	
 Whereas Martha Matilda Harper, after spending much of the first 25 years of her life as a domestic servant, opened the Harper Method Shops and School, a health-conscious hair and skin care store in Rochester, New York, in 1888;
 Whereas Martha Matilda Harper subsequently expanded the business to include 2 international manufacturing centers, 5 training schools, and over 500 beauty shops around the world;
 Whereas Martha Matilda Harper shared the opportunity of business ownership with former servant women, and created the first franchise business model;
 Whereas customers of Harper shops included world leaders, socialites, and suffragists, such as Presidents Woodrow Wilson and Calvin Coolidge, Kaiser Wilhelm II, Prime Minister Anthony Eden, First Ladies Jacqueline Kennedy and Lady Bird Johnson, and Susan B. Anthony;
 Whereas Martha Matilda Harper’s 19th century management practices, which included a customer-oriented focus, an equitable relationship with staff, a childcare center in each shop, and the manufacture and promotion of organic products and procedures, would be laudable by today’s standards;
 Whereas Martha Matilda Harper pioneered the franchise business model that today has directly created 7.6 million jobs and adds nearly $700 billion annually to the United States economy; and
 Whereas for her accomplishments, Martha Matilda Harper has been referred to by some as the mother of franchising: Now, therefore, be it  That it is the sense of the Congress that—
 (1)a commemorative postage stamp should be issued honoring Martha Matilda Harper; and (2)the Citizens’ Stamp Advisory Committee should recommend to the Postmaster General that such a stamp be issued.
			